Based upon information contained in I.C. File LH-0248 and upon an investigation made by the State Treasurer's Office, the Full Commission make the following:
FINDINGS OF FACT
1. The deceased, Michael Ray Jackson, was an eligible rescue squad worker with Mid South Ambulance Service, Inc., of Smithfield, North Carolina on February 9, 1995, the date of his death.
2. The deceased came to his death as a result of being struck by a tractor-trailer rig while attempting to render aid to those injured in a motor vehicle accident at the scene of the accident. The deceased was an ambulance worker who was certified by the Department of Human Resources pursuant to Article 7 of Chapter 131 E of the General Statutes. His provider is listed as Four Oaks Rescue Squad.
3. He was survived by his wife, Mrs. Shannon Etheridge Jackson.
* * * * * * * * * * * *
Based upon the foregoing findings of fact, the Full Commission make the following
CONCLUSIONS OF LAW
1. The deceased was an eligible rescue squad worker with Mid South Ambulance Service, Inc., of Smithfield, North Carolina, as defined in N.C. Gen. Stat. Section 143-166.2(d) at the time of his death on February 9, 1995.
2. The deceased was killed while performing official duties at the scene of an emergency. N.C. Gen. Stat. Section 143166.2(c) and (f).
3. The deceased is survived by his wife, Mrs. Shannon Etheridge Jackson, who meets the definition of spouse contained in N.C. Gen. Stat. Section 143-166.2(e).
4. The State of North Carolina is not obligated to pay the wife the sums called for in N.C. Gen. Stat. Section 143-166.3.
AWARD
There is HEREBY AWARDED to Shannon Etheridge Jackson the sum of $10,000.00, said payment to be made from funds appropriated to the State Treasurer for that purpose. Hereafter, Shannon Etheridge Jackson shall be paid the sum of $5,000.00 annually until the total sum, including the initial payment reaches $25,000.00, provided she remains unmarried during said time.
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments pursuant hereto.
No costs are assessed before the Commission.
This the 17th day of July, 1995.
                                  S/ __________________ J. HOWARD BUNN, JR. CHAIRMAN
CONCURRING:
S/ _______________ THOMAS J. BOLCH COMMISSIONER
S/ _______________ COY M. VANCE COMMISSIONER
JHB/nwm
07/12/95